I would 
first like to express my warm and fraternal gratitude to 
the President of the Republic of Haiti, His Excellency 
Mr. Michel Joseph Martelly, for the trust he has placed 
in me and, above all, for his courage and unwavering 
determination to build a new Haiti. I would also like to 
congratulate Mr. John Ashe, Permanent Representative 
of Antigua and Barbuda, for his election to the 



presidency of the General Assembly at its sixty-eighth 
session, as well as to salute Secretary-General Ban 
Ki-moon.

I am proud to speak in this forum of modern global 
history, one that has witnessed so many great leaders 
discussing their vision for a world that is more just and 
a humankind that is more enlightened and balanced.

It has been 13 years since the States Members 
of the Organization, buoyed by the basic values of 
freedom and equality, met to launch a new world order 
for development when they adopted the Millennium 
Declaration (resolution 55/2). It has been a strong period 
for the United Nations, which continues to stand out 
through its efforts to call on the peoples of the world to 
unite to overcome the challenges linked to poverty and 
social exclusion.

I speak on behalf of Haiti when I voice our pleasure 
at the increasing vitality of the Organization, which 
over the years has succeeded in preserving the ideals 
of peace and solidarity. My country has always sought, 
with the United Nations, to provide a better future to 
generations to come. We have done so enthusiastically, 
because over the past two centuries, Haiti — the land of 
Toussaint Louverture, Alexandre Pétion, Jean-Jacques 
Dessalines and Henri Christophe — has never missed 
the great historic events. It is up to all of us to preserve 
this vital tool for the future of humankind.

The theme of the sixty-eighth session of the General 
Assembly is “The post-2015 development agenda: 
setting the stage”. This is the ideal opportunity for 
Haiti to present to the entire world an initial assessment 
of the work carried out by the Government, work which 
largely meets the aims of the Millennium Development 
Goals (MDGs) and which allows us to see a burgeoning 
new Haiti.

Before presenting those achievements to the 
Assembly, it is important to recall the situation that 
Haiti found itself in when President Michel Martelly was 
sworn in. In January 2010, Haiti was in a particularly 
critical situation, especially because of the devastating, 
large-scale earthquake. The natural disasters following 
the earthquake exacerbated the already very difficult 
problems. Despite daily difficulties, Haiti is now 
resolutely and definitively on the path of progress. 
Our country is gradually recovering from the natural 
disasters it experienced and today is facing the future 
with confidence. We have adopted effective measures 
and policies that are focused on a strategic long-term 
development plan.

The aims underlying our Government’s action go 
hand in hand with the achievement of the Millennium 
Development Goals. However, the development under 
way cannot take place without a deep-seated reform of 
the public administration and good political governance. 
That is why the rule of law is one of our priorities. 

In that regard, we have made great strides in 28 
months. A Supreme Council of the Judiciary has been 
put in place to ensure the independence of judges and 
of all the justices appointed to the Court of Cassation. 
The professionalism of the Haitian National Police 
enables us today to provide and guarantee security and 
to create a climate conducive to investment, which is 
necessary to combat extreme poverty. The performance 
of our police force has meant that Haiti is now ranked 
as one of the safest countries in the Caribbean. 

Next year will mark the tenth anniversary of the 
military and police presence of the United Nations 
in Haiti. The Haitian Government welcomes the 
implementation of the plan for the gradual withdrawal 
of the United Nations Stabilization Mission in Haiti, 
which is now possible thanks to the considerable 
progress achieved in the area of security.

The implementation of the constitutional 
mechanisms envisaged in the context of the rule of law 
is an ongoing priority for the Government. We have 
managed to create a climate conducive to political 
stability and to the expression of ideas and democratic 
values. The Haitian press enjoys full freedom, and 
members of the political opposition exercise their rights 
without restrictions. 

I would also like to mention the commitment and 
work of the Government in consolidating the rule of 
law and ensuring the sustainability of democratic 
institutions. To that end, the Government continues to 
give its full support to the transitional college of the 
Permanent Electoral Council to ensure that legislative 
and local elections take place as soon as possible. 
Despite its lack of resources, the Haitian Government 
has already allocated significant funds to the electoral 
body. The President of the Republic of Haiti is personally 
involved in initiating a dialogue with stakeholders and 
political parties and is encouraging them to participate 
in the upcoming elections in order to respect the process 
of democratic change, as it is essential to the rule of law.



With regard to education, more than 1.2 million 
Haitian children have benefited from the free education 
programme put in place by the Government. We have 
achieved that in particular by establishing a universal, 
free and compulsory education programme. That 
is a major achievement for Haiti, and one that is in 
keeping with one of the most important Millennium 
Development Goals: the achievement of universal 
primary education by 2015. The Government is aware 
that this achievement does not resolve the challenge 
of providing access to quality schooling for everyone. 
That is a new objective that we are determined to 
achieve. Moreover, an ambitious programme to combat 
illiteracy is under way. It will impact more than 250,000 
people in 2014.

With regard to combating hunger and extreme 
poverty — another Millennium Development 
Goal — despite the serious social inequality in Haiti, 
the Government has made considerable efforts to 
avoid a humanitarian crisis. To achieve its goals in the 
fight against extreme poverty, the Government has 
invested more than $150 million in social assistance 
and protection programmes, which is a first for our 
country. The programmes are aimed at helping the most 
vulnerable. 

Since 2012, three ministries have been established 
to strengthen public policies for the elimination of 
extreme poverty. The Government is pursuing a 
national food-security policy that includes a series of 15 
measures that are expected to yield results in the short, 
medium and long terms. In the short term, the objective 
is, first, to stabilize the price of basic consumer goods 
and, secondly, to provide assistance to those living in 
extreme poverty. In the medium and long terms, the 
objective is to increase national production and to reduce 
our food dependence. We have also introduced a social 
innovation that is unprecedented in the history of our 
country by initiating a series of social programmes for 
the most vulnerable groups under the theme “Help the 
poor”. After one year of operation, those programmes 
are now reaching more than 1 million Haitian people 
living in extreme poverty: thousands of mothers, 
students, older persons, disabled people and victims of 
natural disasters. 

Finally, along the same lines, I would like it to be 
noted that of the 1.5 million earthquake refugees who 
were living in tents in subhuman conditions, more than 
1.25 million have now been rehoused.

In the twenty-first century, people are still starving 
in Haiti. That is unacceptable and intolerable. As 
Nelson Mandela said, “overcoming poverty is not a 
gesture of charity, it is an act of justice.” For President 
Martelly and myself, combatting extreme poverty is a 
commitment that we make to history.

In terms of health care, there are considerable 
challenges to be met in Haiti. The prevalence of 
certain diseases, the high rates of infant mortality 
and the shortcomings in health-care infrastructure 
have deprived millions of Haitians of good-quality 
health services. That situation was exacerbated by the 
earthquake in 2010. Furthermore, in October 2010, 
there was a very serious outbreak of cholera in Haiti, 
for which the Haitian people continue to pay a heavy 
price in human lives. 

Given the catastrophic consequences of that 
scourge — more than 8,000 dead and 650,000 people 
infected — the Haitian Government is proposing that 
a significant amount of the new global fund to combat 
cholera be earmarked exclusively for the eradication of 
the disease in Haiti. While we continue to believe that 
the United Nations has some moral responsibility with 
regard to the outbreak of the epidemic, it is nonetheless 
true that the Organization has already supported some 
of the Government’s efforts to combat the disease. 
However, those efforts are far from enough. We 
would therefore like to propose the establishment of 
a joint commission, including members of the Haitian 
Government and representatives of the United Nations, 
to consider ways and means to definitively eradicate 
the disease in Haiti.

In the face of those major public health challenges, 
the Haitian Government has not stood idly by. Working 
with our national and international partners and public 
health experts, we have managed to curb the spread 
of HIV/AIDS. In terms of treating AIDS today, Haiti 
has moved from a prevalence rate of 5.5 in 2000 to 2.2 
today, with a projected 1.5 for 2015. Such results are a 
just reward for the years of effort that have made Haiti a 
model universally recognized in international scientific 
and academic circles. But we will not stop there. Much 
remains to be done in terms of prevention and treatment. 
We very much hope that we can definitively halt the 
spread of AIDS and make treatment more affordable. 
In Haiti, the public health network and the provision 
of health care are largely insufficient. New efforts in 
terms of prevention must be made.



The question of the environment is of major concern 
to the Haitian Government, because the vegetation 
cover over a very large area has disappeared. In order to 
raise awareness among people about the need to replant 
that vegetation, large-scale programmes have been 
set up, and others are being drawn up, with the aim 
of meeting the challenges of replanting, reforestation, 
providing drinking water and sanitation and protecting 
ecosystems — all of which have been neglected for 
far too long. Without appropriate protection of the 
environment, there will be no sustainable development; 
no food security is possible for a growing population, 
nor can there be a decline in poverty and misery.

As set forth in the noble Millennium Development 
Goal on the topic, the Haitian Government, aware of the 
need for gender equality, has made significant efforts to 
ensure equality between Haitian men and women. While 
Haitian society has always accorded an important role 
to women, the Government has undertaken significant 
initiatives to enable women to have access to highly 
responsible positions in public administration. Thirty-
five per cent of the Cabinet is made up of women, and 
they have important portfolios. Much remains to be 
done to ensure the full emancipation of Haitian women, 
particularly among the most vulnerable populations. In 
our country, women deserve better access to education 
and health-care services.

I conclude by asking the Assembly to observe 
more closely the new Haiti that has been emerging 
over the past two years despite its day-to-day problems 
and the extremely difficult legacy, of which we are all 
aware. That Haiti is one where more girls and boys 
go to school, where new international-class hotels are 
opening up their doors every day, breathing new life 
into our tourism, where the economy is growing at the 
rate of 4.6 per cent, where inflation has been stabilized 
at 6.7 per cent, where for the first time foreign direct 
investment has increased by more than 19 per cent 
annually, where a fierce fight against smuggling and 
corruption is being carried out and where today the 
lowest rate of homicide in the Caribbean is seen. The 
new Haiti is modernizing the old Haiti little by little 
and is adopting courageous reforms. The new Haiti is 
increasingly focusing on constructive dialogue with the 
country’s social partners — the press, political parties 
and the private sector. That Haiti has the courage to 
invest in the worst-off and the poorest, despite a degree 
of misunderstanding and some criticism.

A new Haiti is emerging. More than ever before, 
Haiti feels that it is taking its place in the great family of 
the United Nations and in the international community, 
without which many of the achievements of the past 
three years would not have been possible.

We are doing a great deal with very little. 
If the international community had fully met its 
commitments — amounting to $10 billion — made at 
the 31 March 2010 meeting, the results would be even 
better, and the suffering of the Haitian people would be 
less harsh. Today, we are still far from our goal, because 
only a part of those commitments have been honoured.

Based on its desire for transparency and efficiency 
and to avoid duplication of effort on the part of 
non-governmental organizations, the Government 
has stepped up its leadership role and set up a 
mechanism — the National Coordination Framework 
for External Development Aid in Haiti — to take over 
the management of international assistance.

Haiti is once again present on the regional scene. 
This year alone our country has hosted three major 
regional summits, including those of CARICOM, the 
Ministers of the Association of Caribbean States, and 
Petrocaribe. During those meetings, there were also 
discussions on the best regional strategies to combat 
hunger, abject poverty and exclusion, topics that are in 
line with the Millennium Development Goals. 

Finally, the Haiti of which I speak is the one that 
Haitian men and women are working tirelessly to forge 
each and every day. The results are coming; progress 
is already palpable. Our country is no longer on the 
front pages of the international press owing to repeated 
coups d’état, social turmoil, insecurity and instability. 
Our country is henceforth stable and secure, thanks 
in particular to the tremendous efforts of the Haitian 
National Police, with the support of the United Nations 
Stabilization Mission in Haiti. 

Work on infrastructure and on the reconstruction of 
public buildings destroyed by the earthquake has begun. 
The country offers excellent investment opportunities 
in all sectors. Haiti today is on the right track, moving 
towards a new era of social and economic progress and 
respect for human rights. We are acting specifically to 
achieve progress towards a Haiti that is more solidarity-
based and more prosperous — a Haiti that the entire 
world will want to visit to see its extraordinary sights. 
Long live Haiti!
